DETAILED ACTION 
Claims 1-30, submitted on December 17, 2021, are pending in the application.  Claims 17-30 are withdrawn, and claims 1-16 are rejected for the reasons set forth below.  No claim is allowed.  
This application is being examined under the first-inventor-to-invent provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 (or as subject to AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions 
Applicant’s election without traverse of Group I, drawn to a cationic lipid, in the reply filed on May 19, 2021 is acknowledged.  Claims 17-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant’s request for rejoinder of the withdrawn method claims is acknowledged.  See MPEP1 821.04.  
Claim Rejections – 35 USC § 112 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:  
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  
Claims 1-16 are rejected under pre-AIA  35 U.S.C. 112, second paragraph, as being indef-inite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Claim 1 states that “R¹³ is a C₁₀-C₂₀ alkyl” group, but later in the same claim it states that “the total carbon atom content of the tail having a branched alkyl R¹³ is 21 to 26.”  These two claim limitations are mutually exclusive, so the definition of the R¹³ group is indefinite.  A similar clarity issue is found in claim 9.  The examiner has nevertheless attempted to conduct a search of the prior art in which the R¹³ group is branched at the alpha position and has at least 10 carbon atoms.  Claims 2-8 and 10-16 are included in this rejection only inasmuch as they depend from the claims at issue.  
Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an appli-cation filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.  
Claims 1, 4-9, and 12-16 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Manoharan (WO 2011/153493 A2).  
See the 4th and 5th compounds at p. 58, as well as the 2nd compound at p. 59, respectively, which appear to be within the scope of the instant claims:  

    PNG
    media_image1.png
    146
    375
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    113
    393
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    141
    413
    media_image3.png
    Greyscale
 
The reference also discloses compounds having a pKa of 5-7 when incorporated into a lipid particle (p. 86), thereby meeting the limitations of claims 6 and 14.
Manoharan has at least one common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e).  This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a show-ing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors, i.e., the inventive entity, of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).  
Claim Rejections – 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:  
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:  (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claim 3 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Manoharan as applied above.  
The disclosure of Manoharan is relied upon as set forth above.  Note, also, that the three chemical structures illustrated above have an M¹ group that is -C(O)O-.  The instant claims, how-ever, are directed to compounds in which the M¹ group is -OC(O)-.  While the reference does not disclose specific compounds within the scope of claims 3 and 11, this subject matter would nevertheless have been prima facie obvious to one of skill in the art when the teachings of the reference as a whole are considered.  This is because the reference discloses (see, e.g., p. 30) that M¹ may be either -OC(O)- or -C(O)O-.  Stated another way, it is implicit in Manoharan that -OC(O)- or -C(O)O- are more or less equivalent as M¹ groups.  One would have viewed substituting one such functional group for another, equivalent functional group as being a matter of routine experimentation and therefore prima facie obvious.  See MPEP 2144.06(II) (SUBSTI-TUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE).  By substituting the -C(O)O- group in the compounds illustrated above for -OC(O)- , one arrives at compounds within the meaning of claims 3 and 11.  
The applied reference has at least one common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e).  This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corre-sponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c).  This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a).  See MPEP 2146 et seq. 
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 1, 3-9, and 11-16 rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent Nos. 9,061,063 B2 and 10,369,226 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘063 patent claims (see, e.g., claims 1, 6, 14, and 18) compounds within the scope of the instant claims.  See also claims 1 and 8 of the ‘226 patent.  
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 11,246,933 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other.  See claims 1-4 of the ‘933 patent, of which the present application is a continuation.  
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the following copending Application Nos. 17/651,029; 17/651,017; 17/651,038; 17/651,023; 17/644,9072; 17/302,310; and 17/573,8783.  
Although the claims at issue are not identical, they are not patentably distinct from each other.  See claims 1-16 (submitted on February 14, 2022) in the ‘029 application; claims 20-32 (submitted on February 14, 2022) in the ‘017 application; claims 20-35 (submitted on February 14, 2022) in the ‘038 application; claims 1-16 (submitted on February 14, 2022) in the ‘023 appli-cation, claims 1-17 (submitted on December 17, 2021) the ‘907 application; claims 1-16 (submit-ted on April 29, 2021) in the ‘310 application; and claims 1-30 (submitted on January 12, 2022) in the ‘878 application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not, in fact, been patented.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019]  
        2 The Issue Fee was paid on April 18, 2022 in the ‘907 application.  
        3 The Issue Fee was paid on June 3, 2022 in the ‘878 application.